i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00792-CR
                                          No. 04-09-00793-CR

                                      Timothy Ralph CARRILLO,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2009-CR-1113 & 2009-CR-4308A
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 17, 2010

DISMISSED

           In both trial cause numbers, appellant pled nolo contendere to theft of an elderly person and

was sentenced within the terms of a plea bargain. Defendant timely filed a general notice of appeal.

The trial court’s Certification of Defendant’s Right of Appeal states this “is a plea-bargain case, and

the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). The clerk’s records contain

a written plea bargain, and the punishment assessed did not exceed the punishment recommended
                                                                      04-09-00792-CR & 04-09-00793-CR



by the prosecutor and agreed to by appellant; therefore, the trial court’s certifications accurately

reflect that appellant’s cases were plea bargain cases and he does not have a right of appeal. See

TEX . R. APP . P. 25.2(a)(2). Accordingly, on January 25, 2010, this court issued an order stating these

appeals would be dismissed pursuant to Rule 25.2(d) unless amended trial court certifications that

show defendant has the right of appeal were made part of the appellate records. See Daniels v.

State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX . R. APP . P. 25.2(d); 37.1.

       Defendant’s appellate counsel has filed letters stating “this court has no choice but to dismiss

the appeal[s].” In light of the record presented, we agree with defendant’s counsel that Rule 25.2(d)

requires this court to dismiss these appeals. Accordingly, the appeals are dismissed.

                                           PER CURIAM



DO NOT PUBLISH




                                                  -2-